EXHIBIT Media Contact: Nate Swanson Taleo Corporation 925.452.3156 e-mail: ir@taleo.com Taleo Works to Meet NASDAQ Listing Requirements Dublin, CA – November 18, 2008 - Taleo Corporation (NASDAQ: TLEO) announced today that it received a letter from the NASDAQ Stock Market on November 13, 2008, indicating that, because Taleo had failed to timely file its Form 10-Q for the quarter ended September 30, 2008, the company is currently not in compliance with the continued listing requirements set forth in NASDAQ Marketplace Rule4310(c)(14). The NASDAQ letter, which was expected, advised that, pursuant to NASDAQ rules, Taleo has 60 calendar days to submit a plan to NASDAQ to regain compliance.Following review of such plan, NASDAQ staff can grant the Company an exception, up to 180 calendar days from the due date of the Form 10-Q, or May 11, 2009, to regain compliance. Taleo issued a press release on November 10, 2008, detailing the reasons for its filing delay.
